OPINION OF THE COURT
Weiss, J.
On July 2, 1979, respondent Meyer S. Frucher, as Director of the New York State Office of Employee Relations, determined that an illegal strike in violation of the Taylor Law (Civil Service Law, § 210) had occurred between April 18 and May 4,1979. On July 20,1979, proper notices were sent to each employee who had been determined to be a participant in the strike, specifying the days on which he or she had been found to be on strike, and notifying them that they would be subjected to the salary deductions specified in the statute (Civil Service Law, § 210, subd 2, par [g]). Between September 5, 1979 (47 days from the determination), and January 10, 1980 (174 days from the determination), payroll deductions limited to not over two days per biweekly pay period were made. By reason of a payroll audit performed by the Comptroller, it appeared that some deductions had been excessive and others less than sufficient, whereupon, on January 23, 1980 and subsequent thereto, additional payroll deductions were commenced.
In Proceeding No. 1, plaintiffs, who are five prison guards and their union, District Council 82, seek a judgment declaring that all payroll deductions taken subsequent to January 10, 1980, are illegal by reason of defendants’ failure to comply with the time requirements of section 210 (subd 2, par [g]) of the Civil Service Law. Plaintiffs further request judgment enjoining deduction of further penalties and directing defendants to repay any payroll deductions taken after January 10, 1980, from their wages and from the wages of all other employees similarly situated. In Proceeding No. 2, petitioners are two *450employees and their union, the Civil Service Employees Association, Inc., who commenced a proceeding pursuant to CPLR article 78 for judgment declaring the resumption of payroll deductions to be illegal, null and void, and for immediate reimbursement, with interest, of all deductions made in excess of 90 days following July 20,1979, and for a further order pursuant to CPLR 902 certifying that the proceeding may properly be prosecuted as a class action.
In Proceeding No. 1, Special Term granted certification to plaintiffs to prosecute the action as a class action, and also granted summary judgment declaring that the post-January 10, 1980 payroll deductions were improper and illegal and that refunds should be made to the individual plaintiffs, and to all members of their class, of deductions made subsequent to said date. Defendants’ cross motion for summary judgment was denied and this appeal ensued. In Proceeding No. 2, petitioners were granted leave to proceed on behalf of all similarly situated members of the Civil Service Employees Association, Inc., the post-January 10, 1980 payroll deductions were declared improper and illegal, and respondents were directed to refund deductions made after said date. Respondents have also appealed from this judgment.
The Taylor Law prohibits public employee strikes and requires the chief executive officer to determine whether an employee violated the law and to notify him of the violation (Civil Service Law, §210, subd 2, pars [d], [e]). Once such a determination is made, the State may deduct a penalty for the violation from an employee’s paycheck in the manner set forth in section 210 (subd 2, par [g]) of the statute which provides, inter alia, that: “Not earlier than thirty nor later than ninety days following the date of such determination, the chief fiscal officer of the government involved shall deduct from the compensation of each such public employee an amount equal to twice his daily rate of pay for each day or part thereof that it was determined that he had violated this subdivision” (emphasis added).
The State here concedes that the post-January 10, 1980 deductions were not made within 90 days of notification of a Taylor Law violation nor within the additional time provided by the Federal court. Thus, the primary issue *451presented is whether section 210 (subd 2, par [g]) of the Civil Service Law is a Statute of Limitations that bars the contested payroll deductions.
Contrary to the State’s argument, this paragraph clearly and unequivocally provides that the 30 to 90-day time limitation is binding upon the State and bars payroll deductions after its expiration. Further, although there are no cases on this precise issue, the courts have consistently discussed and decided issues related to the penalty deductions on the assumption that the 30 to 90-day time period is a Statute of Limitations (see Matter of De Lury v Beame, 49 NY2d 155; Matter of Committee of Interns & Residents v New York City Health & Hosps. Corp., 80 AD2d 807; Matter of St. Pierre v Board of Educ., 40 AD2d 71).
Although the statute is designed primarily to protect the public from illegal strikes and does impose severe penalties upon violators, it has been held constitutional (Matter of Sanford v Rockefeller, 35 NY2d 547, 564, app dsmd 421 US 973). The statute has been amended by the Legislature on several occasions, including the subject subdivision in 1971, to provide for the recomputation of time where public employees work less than a 52-week work year. Matter of Wilson v Board of Educ. (39 AD2d 965, mod 32 NY2d 636) is distinguishable in that the determination made therein implemented the statutory amendment establishing a hiatus for deductions of penalties from striking schoolteachers during the summer months when they were not being paid. The Legislature has been careful to word the statute to meet perceived needs by both establishing the penalty for illegal strikes and preventing delay in the imposition of such penalties by specifying the time within which they are to be deducted from salaries.
Finally, the State’s challenge to plaintiffs’ and petitioners’ standing must be rejected. A fundamental tenet of our system of remedies is that when a government agency seeks to act in a manner adversely affecting a party, judicial review of that action may be had (Matter of Dairylea Coop. v Walkley, 38 NY2d 6, 10). It cannot be seriously argued that the individual plaintiffs and petitioners, whose salaries have been subject to penalty deductions, are *452not adversely affected by the agency action which is challenged in this litigation.
The order and judgment, in Proceeding No. 1, should be affirmed, with costs.
The judgment, in Proceeding No. 2, should be affirmed, with costs.